DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the amendment filed on 9/28/2021, in which claims 1, 10, and 20 was amended, claim 9 and 19 was canceled, and claims 1 – 7, 10 – 16, 18, and 20 was presented for further examination.
3.	Claims 1 – 7, 10 – 16, 18, and 20 are now pending in the application.

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/2021 has been entered.

Response to Arguments
5.	Applicant’s arguments see pages 7-12, filed on 9/28/2021, with respect to claims 1 – 7, 10 – 16, 18, and 20 have been fully considered and are persuasive.  The rejection of claims 1 – 7, 10 – 16, 18, and 20 has been withdrawn. 



Reason for Allowance
6.	The following is an examiner’s statement of reasons for allowance: 
The present application has been thoroughly reviewed. Upon searching a variety of databases, the Examiner respectively submits that claims 1 – 7, 10 – 16, 18, and 20 (renumbered 1 – 16) are allowed in light of the applicant’s arguments and in light of the prior art made of record.
The present application is directed to method, system, and computer program product for generating analytics with structured query files. The closest prior art Said et al (US 2019/0340285 A1), Burdick et al (US 5,625,816), and Gholami et al (US 2017/0109413 A1) disclose similar features of generating analytics with structured query files. However, Said et al (US 2019/0340285 A1), Burdick et al (US 5,625,816), and Gholami et al (US 2017/0109413 A1), alone, or, in combination, fails to anticipate or render obvious the recited features of  “generating, with at least one processor, a request file based on the query parameters, the request file comprising a request definition object and a segment object; transmitting, with at least one processor, the request file; transmitting, with at least one processor, at least one external segment file separately from the request file, wherein the segment object identifies the at least one external segment file; receiving, with at least one processor, the request file and the at least one external segment file; querying, with at least one processor, at least one transaction database based on the request definition object and the at least one external segment file, the at least one external segment file representing a population associated with a subset of the transaction data in the at least one transaction database” in conjunction with other features of the independent and dependent claims .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



12/15/2021